9 So. 3d 571 (2008)
Ex parte Jimmy DAVIS, Jr.
(In re: Jimmy Davis, Jr. v. State of Alabama).
1071293.
Supreme Court of Alabama.
November 26, 2008.
Ethan Tidmore of Bradley Arant Rose & White LLP, Birmingham; William F. Abrams and Geoffrey S. Beckham of Bingham McCutchen LLP, East Palo Alto, California; Jack L. Lahr of Foley & Lardner LLP, Washington, D.C.; and Joy L. Langford of Chadbourne & Park LLP, Washington, D.C., for petitioner.
Submitted on petitioner's brief only.
Lisa W. Borden of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, Birmingham, for amici curiae National Association of Social Workers and National Association of Social Workers, Alabama Chapter, in support of the petitioner.
Prior report: Ala.Crim.App., 9 So. 3d 539.
WOODALL, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
SEE, LYONS, STUART, SMITH, BOLIN, and PARKER, JJ., concur.
MURDOCK, J., dissents.
COBB, C.J., recuses herself.